Lundberg Stratton, J.,
dissenting.
{¶ 28} For the past 20 years, this court has consistently required an employee who is alleging age discrimination in the workplace to demonstrate that he or she has been discharged and replaced by, or the discharge permitted the retention of, someone outside the “protected class,” i.e., someone under the age of forty. Barker v. Scovill, Inc. (1983), 6 Ohio St.3d 146, 6 OBR 202, 451 N.E.2d 807, paragraph one of the syllabus.
{¶ 29} The General Assembly amended the relevant statute throughout the years yet never substantively modified or overruled this interpretation. Because the General Assembly has not felt the need to legislatively overrule what this court has historically held, I believe that the law as established in Barker and its progeny is a clear indication of Ohio’s public policy. “[Legislative inaction in the face of longstanding judicial interpretations of [a statute] evidences legislative intent to retain existing law.” State v. Cichon (1980), 61 Ohio St.2d 181, 183-184, 15 O.O.3d 209, 399 N.E.2d 1259. “In interpreting the meaning of legislative language, it is not unimportant that the General Assembly has failed to amend the legislation subsequent to a prior interpretation thereof by this court.” Seeley v. Expert, Inc. (1971), 26 Ohio St.2d 61, 72, 55 O.O.2d 120, 269 N.E.2d 121.
{¶ 30} I believe that if a change is warranted to modify or expand the criterion from a person under age 40 to “a person of substantially younger age,” then this change should be accomplished by the General Assembly, not the judiciary. Therefore, I respectfully dissent.
F.E. Sweeney, J., concurs in the foregoing dissenting opinion.